Citation Nr: 1758523	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  10-28 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an extraschedular TDIU prior to February 27, 2012, pursuant to 38 C.F.R. § 4.16(b) (2017).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981 and from July 1986 to April 1988.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.  Jurisdiction presently resides with the RO in Phoenix, Arizona. 

In July 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In January 2012, the Board, in pertinent part, denied the Veteran's claim of entitlement to a rating in excess of 40 percent for residuals of a compression fracture, L-1, with mechanical low back pain, degenerative spurring of the lumbar vertebral bodies and chronic pain syndrome.  The Board also remanded the claim for TDIU for further development at that time.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In a Memorandum Decision issued in February 2013, the Court vacated the January 2012 decision as to the issue of whether referral for extraschedular consideration was warranted for the Veteran's low back disability and remanded that matter for further development.  The Court otherwise affirmed the January 2012 decision.

A Board decision in January 2014 denied the Veteran's claims of TDIU and whether referral for extraschedular consideration for a low back disability was warranted.  The Veteran thereafter appealed the Board's decision to the Court.  In a Memorandum Decision (Mem Dec) dated in January 2015, the Court vacated the January 2014 Board decision and remanded the matter for readjudication consistent with the decision.  The Court held that, on the issue of TDIU, the Board failed to adequately state its reasons and bases for finding that the Veteran is able to work in a sedentary or semi-sedentary kind of job, and failed to explain what the cumulative functional impairment of all of the Veteran's service-connected disabilities might be and why they do not prevent substantially gainful employment.  The Court further held that the Board did not expressly consider whether any employment the Veteran could secure would be "substantially gainful" and failed to address the evidence of employment income the Veteran submitted, which revealed actual earnings below the poverty threshold.  The Court rejected the Veteran's argument, however, that compliance with the January 2012 Board remand required one examination considering the effects of all the Veteran's service-connected disabilities collectively. 

The Court also held that the Veteran abandoned his appeal as to the issue of whether referral for extraschedular consideration was warranted for the Veteran's low back disability and remanded that matter for further development.  Accordingly, consistent with the January 2015 Mem Dec, the January 2014 Board decision on such issue was not vacated by the Court. 

A Board decision in November 2015 denied the Veteran's claims of TDIU.  The Veteran thereafter appealed the Board's decision to the Court.  In a Mem Dec dated in March 2017, the Court vacated the November 2015 Board decision and remanded the matter for readjudication consistent with the decision.  The Court observed that the Board failed to adequately explain its determination that the Veteran was capable of obtaining and maintaining substantially gainful sedentary or semi-sedentary work.  It observed there was no precisely articulated agency-level definition of these terms.  It noted that if, on remand, the Board again concludes that the Veteran can be employed in sedentary or semi-sedentary work that is substantially gainful, the Board must articulate the objective standards under which this determination is made.  It stated that if the Board did not adopt objective standards as to this point, it should apply the standards contained in the Dictionary of Occupational Titles, compiled by the U.S. Department of Labor, as advanced by the Veteran in his briefs.  

Thereafter, the Veteran, through his attorney, submitted extensive evidence and argument directly to the Board, with waiver of both AOJ consideration and any VCAA notice errors.  Included were a recent vocational assessment and excerpts from the Dictionary of Occupational Titles.  

The issue of extraschedular TDIU prior to February 27, 2012, pursuant to 38 C.F.R. § 4.16(b) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The combined rating for the Veteran's service-connected back disability, residuals of a nasal fracture with sinusitis, psychiatric disorder, residuals of fracture of base of left and right fifth metatarsals, fascia defect of the left tibia region with compartment syndrome, and residuals of a fracture of the left mandible, is 50 percent, effective January 11, 2005; 60 percent, effective June 1, 2009; and 70 percent, effective February 27, 2012. 

2.  The Veteran is rendered unemployable as the result of service-connected disabilities as of February 27, 2012.


CONCLUSION OF LAW

The criteria for TDIU have been met as of February 27, 2012.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The evidence currently of record is sufficient to substantiate the appellant's claim as to the period beginning February 27, 2012.  Moreover, the Veteran has recently waived remand to the AOJ for any VCAA notice errors and reported he has no additional evidence to submit.  No further development is required.  

II.  TDIU

The Veteran claims that he is entitled to a TDIU because of his service-connected disabilities.  In particular, he claims that he experiences low back pain, lack of concentration and anger due to PTSD, and fatigue due to his sinus disability.  He claims that these, and his other service-connected disabilities, preclude him from securing and following substantially gainful employment.

      A.  Law

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).  The Moore court cited the following language from Timmerman v. Weinberger, 510 F.2d 429 (8th Circuit 1975), in which United States Court of Appeals for the Eighth Circuit addressed unemployability in the Social Security disability context: 

The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Moore, 1 Vet. App. at 359 (citing Timmerman at 442).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2017).

The Board has considered the entire record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378  (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

      B.  Analysis

The Veteran filed his claim for TDIU in June 2007 alleging he last worked full-time in October 1997, and became unable to work due to service-connected disabilities in October 1997.  See VA form 21-8940 filed in June 2007.  He lists his highest gross earnings per month at each of five jobs since October 2003 as $82.04, $250.00, $800.00, $450.00, and $130.00 respectively.  He indicated his total earned income for the prior twelve months was $332.00.  He reported that, despite his college level education, he could not work full time because his back would stiffen up and was painful.  

An August 2007 employment verification form submitted by the Veteran's former employer 1 L. R. indicates the Veteran was employed as a telemarketer from December 2005 to August 2006.  He earned $6,037.27 in the twelve months preceding his last day of employment.  His employment ended for failure to follow instructions from his manager, and he worked thirty hours weekly.  An employment verification form from S.R.A. indicates the Veteran worked a total of fifteen and one half hours and quit on April 30, 2007.  The Veteran's position was phone sales, and he was paid $95.33.  A verification form from employer L.R. indicates the Veteran worked 92 hours over 11 days at $7.11 per hour for a gross pay of $653.76.  The employer indicated it provides temporary day labor services and employees have control over whether or not to take jobs.

In this case, the record shows a gap from 1997 to 2004 in the Veteran's work history post-service, corresponding with the period in which the Veteran served time in prison.  Records from the VA vocational rehabilitation program indicate the Veteran received a basic computer repair certificate while in prison.  The Veteran stated in the documents that it is a job he can perform without too much pain.  The Veteran also stated he needed an A+ certification and a Microsoft Office certification to get a good computer job.  See September 2004 statement from the Veteran.

In the July 2011 Board hearing, the Veteran testified that he started working with the "CWT" program, where he was a receptionist.  He described this program as a training program to see if he could work or not, since he had been out of work for 14 years.  He stated that he had not worked a full time job since 1997 because the pain was too great.  He stated that in a regular day, he works for "CAT" for four hours.  He testified that he has to walk slowly and at his own pace.  He can perform five minutes of dishwashing, and then his back hurts.  He testified that he seems to be okay sitting when he can get up and stretch every half hour.  He also testified that he coughs and hacks almost all of the time and is short of breath.

Service-connection is currently in effect for: residuals of a compression fracture, L-1, with mechanical low back pain, degenerative spurring of the lumbar vertebral bodies and chronic pain syndrome, evaluated as 40 percent disabling, effective January 1, 2005; residuals of a nasal fracture with sinusitis, evaluated as 10 percent disabling effective September 10, 2004, and 30 percent effective June 1, 2009; acquired psychiatric disorder diagnosed as PTSD, evaluated as 10 percent disabling effective August 22, 2007 and 30 percent disabling effective February 27, 2012; residuals of fracture of base of left fifth metatarsal, evaluated as noncompensable; a fascia defect of the left tibia region with compartment syndrome, evaluated as noncompensable; residuals of a fracture of the base of the right fifth metatarsal, evaluated as noncompensable; and residuals of a fracture of the left mandible, evaluated as noncompensable.  The combined rating for all of these service-connected disabilities is 10 percent effective April 28, 1988, 20 percent effective September 10, 2004; 50 percent, effective January 11, 2005; 60 percent, effective June 1, 2009; and 70 percent, effective February 27, 2012.  Accordingly, the Veteran's evaluations satisfy the schedular criteria beginning February 27, 2012.

Furthermore, the record is in relative equipoise as to whether the multiple manifestations of his service-connected disabilities combine to render him unable to secure or follow a substantially gainful occupation effective February 27, 2012.  As noted, the Veteran has consistently described, in treatment records, written statements and testimony, significaNt physical and mental limitations due to service-connected disabilities, with particular trouble in an occupational setting.  The treatment and examination record dated from February 27, 2012, are consistent with this assertion.  

First, it is uncontroverted that multiple VA medical and psychiatric examinations of record find that the Veteran's various occupational limitations due to service-connected disabilities do not preclude all work.  However, it is undisputed in these documents that the Veteran has significant limitations, to include prominently the inability to perform any real lifting movement, or to sit for extended periods of time due to his back.  Also noted as significant was difficulty working in settings where he had to have more than very brief and superficial contact with others due to PTSD.  

Second, an April 2015 vocational assessment from E.C., M.A., CDMS, vocational consultant, contains the opinion that it is as likely as not that the Veteran's service connected conditions alone have resulted in his inability to secure or follow a substantially gainful occupation, even a sedentary occupation, since at least October 1997.  

Finally, an October 2017 vocational assessment report from vocational expert A.H.J., M.S., CRC, CLCP, of Vargas Vocational Counseling, indicates that it is at least as likely as not that the Veteran has been unable to secure and follow substantial gainful employment because of his service-connected disabilities since he last worked in 2007.  Ms. J. explained that, due to a combination of impairments, he would not be able to obtain even sedentary work, which is the lowest physical demand level of occupations in the United States.  Using citations to the record, she explained that the Veteran's PTSD symptoms combined with his physical limitations to preclude any employment.  She noted that although the Veteran had some degree in business, he would be unable to use the degree due to the combination of limitations.  Since last working in 2007, his PTSD symptoms had increased and now prevent him from obtaining and maintaining substantial gainful employment.  She noted that, although his past worked involved some contact with others, his ability to have work-related social interactions since 2007 has significantly declined.  His restrictions include not working closely with others or having interpersonal contact, in combination with the physical limitations.  She noted that business occupations would require interactions that he cannot perform.  His anger and violent outbursts could be intimidating to others.  He could not follow instructions.  She does not believe he could stay on task and maintain attention to complete a full time job even if he were isolated in a position such as data entry.  During her interview with the Veteran, he had to be frequently re-directed, he was constantly distracted and was tangential.  She does not believe he could successfully complete an interview with an employer.  Excerpts from the aforementioned Dictionary of Occupational Titles were offered in support of her conclusions.   

Finally, Ms. J. provides the following rationale to address the contrary medical opinion VA evidence:  

This opinion is rendered despite any medical professionals'' opinions that [the Veteran] engage in work activity with the limitations arising from his service connected disabilities. Medical professionals are qualified to define the physical or mental limitations extending from a condition, but have no expertise in translating this information into the degree of impact on the ability to work particularly when dealing with a combination of physical and mental limitations.  A vocational expert is uniquely qualified to evaluate how specific limitations impact the performance of work activity. I have only considered [the Veteran's] service connected conditions in formulating my opinion.  

Having carefully considered the evidence of record, the Board has determined that a TDIU is warranted as of February 27, 2012, the date the Veteran's service-connected disabilities were evaluated at 70 percent.  In reaching this conclusion, the Board notes that there are essentially two essentially opposite critical conclusions as to the effects of the service-connected disabilities on occupational functioning, that articulated by Ms. J. in October 2017 and the April 2015 vocational consultant, and the opinions of the VA examiners.  Despite Ms. J.'s statement regarding the medical professionals' opinions, the Board finds all of these opinions are competent and credible, and are supported by clinical observations and other facts of this case.  None are marked by bias or are otherwise inconsistent with the documented record.  

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained as of the date the Veteran's disabilities were rated a combined 70 percent, February 27, 2012.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As such, the Board finds that entitlement to a TDIU is warranted from February 27, 2012.  


ORDER

TDIU is granted on a schedular basis from February 27, 2012, subject to the laws governing the award of monetary benefits.  


REMAND

As to the period prior to February 27, 2012, the Veteran does not meet the minimum requirements for TDIU.  

If the Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16 (a), rating boards should refer to the Director of Compensation Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16 (b).  

The Board cannot assign an extraschedular evaluation in the first instance under § 4.16(b).  Nevertheless, the Board may adjudicate whether a referral to the Under Secretary for Benefits or Director of Compensation Service is warranted when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  In such case, the Board's analysis is limited to merely granting or denying the referral for TDIU on an extraschedular basis under § 4.16(b).  Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009).  See also Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  That is, where there is plausible evidence that a claimant is unable to secure and follow a substantially gainful occupation and where there is not any affirmative evidence to the contrary, the claimant's case is eligible for consideration under 38 C.F.R. § 4.16 (b) by referral to the Director of Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Upon consideration of the totality of the record, to include recently-added evidence and argument, and the March 2017 Mem Dec, the Board concludes that referral of this matter consistent with 38 C.F.R. § 4.16(b) is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of TDIU prior to February 27, 2012, on an extraschedular basis, to the Director of the Compensation Service for action in accordance with 38 C.F.R. § 4.16(b).  It is highly suggested that the official review the MEM DEC.

2.  Conduct any additional development deemed necessary, ensuring compliance with the March 2017 Mem Dec.  Readjudicate the claim of TDIU, on an extraschedular basis, prior to February 27, 2012.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


